Citation Nr: 0714930	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to April 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part denied a 
claim of entitlement to service connection for disabilities 
of the eye, right knee, and low back.

The issue of service connection for an eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a right knee disability.

2.  A chronic low back disability did not manifest during 
service or within a year of separation; and there is no 
current diagnosis of a low back disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service; nor may it be presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006)

2.  A low back disability was not incurred in or aggravated 
by military service; nor may it be presumed to have been 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in September 2003.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other information regarding his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As 
indicated above, there has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the veteran.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran. 

Factual Background

Service medical records include an April 1982 clinical record 
which shows the veteran suffered an abrasion to the medial 
aspect of his right knee.  Upon examination, the knee was 
tender above the patella; x-rays were negative.  The 
diagnosis was contusion, right knee.  In December 1986, the 
veteran complained of right knee pain, two weeks in duration, 
after having twisted knee while running.  Physical 
examination revealed a full range of motion if the knee.  The 
diagnosis was hamstring strain.  In April 1987, the veteran 
complained of low back pain, after performing sit-ups during 
a physical training test.  Following a clinical evaluation, 
the assessments were low back pain and paravertebral muscle 
strain, mild.  A record dated in April 1989 shows continued 
complaints of low back pain.  The veteran indicated he had 
been having muscle spasms and was unable to bend over 
following a recent physical training test.

In August 1990, the veteran reported right knee pain behind 
his patella, with onset 5-6 years prior, which reportedly had 
been recently exacerbated during sports day and a 10k road 
march.  Upon observation, there was no swelling, eccymosis, 
crepitus or discoloration.  Valgus/varus stress and 
McMurray's tests were negative.  There was positive 
compression and patella inhibition.  In April 1992, the 
veteran reported to sick call after a right knee injury the 
previous day.  X-rays were unremarkable for fractures or 
dislocation or effusion.

A periodic physical examination in August 1993 revealed the 
veteran's right knee and low back were normal.  The service 
medical records reflect several injuries to the veteran's 
right knee throughout April 1997 and May 1997.  The 
corresponding diagnoses included status post mild sprain, 
effusion right knee; medial collateral ligament (MCL) 
sprain/strains.  X-rays were negative.  At a final follow-up 
clinical evaluation in June 1997, swelling was still present.  
The diagnosis was status-post valgus stress to right knee, 
possible medial meniscus tear (MMT); rule out ACL tear.  X-
rays were negative.

On an October 1997 Report of Medical History form, the 
veteran denied having recurrent back pain, or any tricked or 
locked knees.  The examiner noted a recent knee injury, 
currently asymptomatic.  Physical examination revealed the 
veteran's lower extremities and spine were normal.  

Post-service medical evidence consists of VA outpatient 
treatment records; which reflect no complaints or clinical 
treatment regarding the veteran's right knee.  Records of 
note include an August 2002 outpatient record, which reflects 
that during a routine clinical visit, the veteran complained 
of lower back pain which he indicated had been present 4-5 
years.  Physical evaluation showed no sciatica and the 
veteran was neurologically intact.  In addition, a November 
2003 record shows that the veteran stated he had injured his 
back in the military by carrying a rucksack for several 
years.  He also indicated he incurred snow blindness while in 
Germany and injured his right knee playing softball.  
Following the physical examination , the assessment included 
a history of chronic back pain.  There was no mention of 
right knee pain or problems.  Additional August 2004 records 
reveal continued complaints of lower back pain.  X-rays of 
the lumbar spine were negative.

The veteran underwent a VA examination in September 2004, 
where he reported having constant low back pain since 1993.  
He indicated he had no surgeries, epidural injections or 
physical therapy.  He used pain medications prescribed by his 
VA physicians.  Following a physical examination and 
including x-rays of the lumbar spine, the examiner opined 
that there was no evidence of orthopedic or neurologic 
dysfunction.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends he incurred disabilities of the right 
knee and low back as a result of his military service.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim. 

Right knee

Based upon a review of the available evidence, the Board 
finds that service connection for a right knee disability is 
not warranted.  In reaching this conclusion, the Board notes 
again that service connection as it relates to this claim, 
requires an injury in service; current residuals of such 
injury; and a relationship between the current residuals and 
the injury in service.  38 C.F.R. § 3.303 (2006).

At the outset, the Board observes that service medical 
records reflect several injuries to the veteran's right knee 
during service, with diagnoses of mild sprain, effusion right 
knee; medial collateral ligament (MCL) sprain/strains; 
possible medial meniscus tear (MMT); rule out ACL tear.  
However, the Board also notes that the cumulative x-rays 
performed during service were negative; and the last physical 
examination of record, dated in October 1997, shows that an 
evaluation of the veteran's lower extremities was reportedly 
normal. 

The Board observes further that there is no evidence of a 
current right knee disability, otherwise described as chronic 
residuals of the right knee injuries which occurred during 
service.  In this regard, the post-service VA treatment 
records dated between August 2002 and August 2004 are 
entirely negative for complaints of right knee pain or 
problems, and for any clinical findings of a current and 
chronic right knee disorder.

As indicated, Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present right knee disability (and, if so, of a nexus between 
this disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).  Thus, service connection for a right knee disability 
is not warranted.

Low Back

Based upon a review of the available evidence, the Board 
finds that service connection is not warranted for a low back 
disability.  It is noted that veteran was diagnosed with mild 
paravertebral muscle strain in April 1987 after hurting his 
back during a physical training test.  It is also noted that 
the veteran also reported having continued low back pain in 
April 1989.  However, the Board observes that despite these 
records, physical evaluations in August 1990 and October 1997 
were negative for any low back disorders.  There is no other 
evidence in the service medical records which suggest that 
chronic residuals developed as a result of the veteran's 
paravertebral muscle strain.

As indicated, continuity of symptomatology after discharge, 
is required where the condition noted during service is not, 
in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Here, although a VA outpatient record shows that 
veteran reported having low back pain in August 2002; the 
lumbar spine was negative for radiological abnormalities upon 
evaluation.  In addition, the August 2004 VA examination 
revealed there was no evidence of orthopedic or neurologic 
lumbar spine dysfunction and X-rays of the lumbar spine were 
normal.  Thus, there is also no evidence of a current low 
back disability.

The Board notes that the occurrence of an injury in service 
alone is not enough to grant service connection; there must 
be a disability resulting from that injury.  VA does not 
generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  "Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Here, there is only subjective evidence of continued low back 
pain.  The veteran has not submitted other medical evidence 
showing that he indeed has a current low back disability- 
(and, if so, of a nexus between this disability and service)- 
despite having been afforded the opportunity to do so.  
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  

Hence, in the absence of proof of a present low back 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).  
Thus, since the Board notes there is no competent evidence of 
a chronic low back disorder, existing either during service 
or at present, the appellant is not entitled to disability 
compensation.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing entitlement to service connection 
for disabilities of the eye, right knee, and low back have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this issue is being remanded, the RO will now have 
the opportunity to send corrective notice to the veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Briefly, service medical records include the November 1979 
entrance examination which shows the veteran had 20/25 vision 
in the right eye, and 20/30 in the left eye.  At a basic 
trainee optometry examination in March 1980, the veteran's 
distance visual acuity (DVA) in the right eye was 20, with 
glasses; and 20 in the left, without glasses.  A June 1983 
optometry record reveals that the veteran was very 
photophobic and related all problems to light and the sun.  
There were no specific visual acuity problems or complaints.  

Service medical records also reflect that in September 1987 
the veteran complained of a little blurriness in his eyes.  
He was diagnosed with a hyperopic astigmatism.  During a May 
1989 routine eye examination, the veteran reported that he 
had been struck in the eye with a BB gun at age 15; and also 
that his left eye had a history of being lazy.  Following 
clinical evaluation, the veteran was diagnosed with hyperopia 
and astigmatism.  A routine eye examination in June 1993 
reflects the veteran's optical history was positive for a 
superficial left eye injury from a BB gun, 23 yrs ago; hay 
fever, and sinuses.  The veteran was again noted to have a 
hyperopic astigmatism.  

At a VA optometry clinical evaluation in August 2004, the 
veteran reported blurry near vision and bilateral dry eyes.  
Upon examination, conjunctivae were white and quiet 
bilaterally, corneas were clear bilaterally, irises were 
normal bilaterally, lens were clear, and macula and vessels 
were normal bilaterally.  The assessment was dry eyes, per 
history, secondary to photophobia; and refractive 
error/presbyopia bilaterally.  

Presently, the veteran has not yet been afforded a VA 
ophthalmologic examination to determine the nature and 
etiology of his claimed eye disorders.  A medical opinion is 
necessary prior to the Board's adjudication of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA that treated the 
veteran for eye problems since August 
2004.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA ophthalmologic examination to 
determine the nature and etiology of the 
refractive error and photophobia.  The 
examiner should also address the 
following: 1) whether or not the 
veteran's astigmatism, which was 
diagnosed during service, constituted 
refractive error; 2) the clinical 
significance of the hyperopia and 
astigmatism observed during service and 
the association between any of these and 
the veteran's claimed photophobia; 3) the 
impact, if any, of the superficial injury 
to the veteran's left eye from a BB gun 
at 15 years of age, and the astigmatism 
and refractive error.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


